DETAILED ACTION
Claims 1-14 were filed with the Preliminary Amendment dated 08/26/201.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
   
 Specification
The substitute specification filed 08/26/2021 has been entered. 

Claim Rejections - 35 USC § 112a
 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regard to claim 10, the phrase “the annular groove is provided on the guide portion” renders the claim noncompliant with the written description.  As shown in Figs. 1-3, the annular groove (32) is located at element 16 – which is the valve carrier portion, not the guide portion.  Is claim 10 intended to state that the groove is provided on the valve carrier portion and not the guide portion?  Figure 3 clearly shows 32 at element 16, not 17 (17 is “guide portion”).  Alternatively, is the drawing just not accurate?

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the at least one restoring element" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 6 depends from claim 1.  Claim 1 does not provide antecedent support for “restoring element”.  Rather, claim 1 only refers to “a restoring force” in line 8.  Is the restoring element the same as the restoring force?  For purposes of examination, claim 6 will be construed as if the restoring force is provided by at least one restoring element that is a helical compression spring.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7-14 (as far as claim 10 is understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Pub. No. 2005/0126636 (hereinafter “Matsui”).
With regard to claim 1, Matsui discloses a pressure  reducing valve (F; [0090]; Figs. 11-12b), comprising:  a valve housing (100), a valve carrier (19) provided in a housing interior space of the valve housing (100), the valve carrier (19) has at least one throughflow channel (19c), a cup-shaped valve body (23) which is displaceably guided from an open position (shown in Fig. 11) into a closed position (when 23 contacts 31) counter to a restoring force ([0020], [0074-0076]; resilient force from mass of air and also spring inside 23; “except for the feature that the valve seat 31 is disposed instead of valve seat 21, the pressure reducing valve F has the same structure as the pressure reducing valve A”; ), the valve body (23) has a circumferential edge (see annotated Figs) formed by the cup shape that abuts a valve seat (31), provided on the valve carrier (19), in the closed position, with the valve seat (31) being formed as  a sealing ring (31 (annular)), such that the valve body (23) closes at least one channel opening (exit to 19c) in the at least one throughflow channel (19c) (compare Figs. 4-5; see also Figs. 11-12c), the sealing ring (31) is held in an annular groove (see annotated Figs.) on the valve carrier (19), which is open on an outer circumference of the valve carrier (19; see Fig. 11) and is axially supported on either side by groove flanks (see annotated Figs.) of the annular groove (see annotated Figs), the groove flank (top groove flank in annotated Fig. 12a) which faces the valve body (23) ends in front of an inner circumference of the valve body (23) (see Fig. 12a), which abuts the sealing ring (31) when the pressure reducing valve (F) is in the closed position (see Fig. 12b), and a sealing-lip-shaped circumferential molded-on formation (31b) is molded on an end face of the sealing ring (31) which faces the valve body (23) (as shown in Fig. 12b, 31b has portion facing 23).  The phrase “molded on” is a product by process limitation. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113).  In this case, the product of the claim is the same as (or obvious from) the product of Matsui.  As can be seen in Figs. 11-12b, the sealing-lip shaped formation is integral and unitary with the remainder of the sealing ring and, therefore, is “molded on” to meet the claim limitations.  The sealing-lip-shaped molded- on formation (31b) is movable to lie against an inner circumference of the valve body (23) (“the flat seat surface31b can make watertight abutment against the end face of the open end of the valve body 23” para [0090]) when a primary pressure prevailing on an inlet side (P) of the pressure reducing valve (F) rises  (if the primary pressure rises within the limits of the restoring force such that the valve member is closed, the formation 31b is “movable” as it is flexible as it is made of resilient material, para [0111] and contacts the valve body 23, para [0090]).
 
 
    PNG
    media_image1.png
    816
    898
    media_image1.png
    Greyscale

  
With regard to claim 7, Matsui discloses that the valve carrier (19) has a valve carrier portion (see annotated Figs.), and the valve carrier portion axially fixedly abuts an inner circumference of the valve housing (100) (see annotated Fig. 11).  
With regard to claim 8, Matsui discloses that the valve carrier portion (see annotated Fig. 11) of the valve carrier (19) is in the form of a plate (flange portions are considered to be in the form of a plate; see Fig. 11).  
With regard to claim 9, Matsui discloses that the valve carrier (19) has a guide portion (see annotated Fig. 11), and  the cup-shaped valve body (23) is displaceably guided with the valve body inner circumference (inner circumference of 23) on the guide portion (see annotated Fig. 11).  
With regard to claim 10, Matsui discloses, as best understood, that the annular groove (see annotated Fig. 12a) is provided on the guide portion (see annotated Fig. 11).  
With regard to claim 11, Matsui discloses that the valve carrier (19) has a valve carrier portion (see annotated Figs.), the valve carrier portion (see annotated Figs.) axially fixedly abuts an inner circumference of the valve housing (23), and the valve carrier portion and the guide portion of the valve carrier (19) are connected via a connecting portion (see annotated Fig. 11).  
With regard to claim 12, Matsui discloses that the at least one channel opening (opening of 19c) in the at least one throughflow channel (19c) is provided on the connecting portion (see Fig. 11).  
With regard to claim 13, Matsui discloses that the sealing ring (31) is produced from an elastic material  (para [0111]) at least in a region of its sealing-lip-shaped molded-on formation (31b), and the sealing- lip-shaped molded-on formation (31b) is elastically pressed against the valve body (23) when the pressure reducing valve (F) is in the closed position (para [0090]).  
With regard to claim 14¸Matsui discloses that the annular groove (see annotated fig. 12a) is provided on the valve carrier portion (part of groove is on valve carrier portion).
 
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claim(s) 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui in view of U.S. Pat. Pub. No. 2018/0306120 (hereinafter “Shi”).
With regard to claim 2, Matsui discloses all the claimed features with the exception of disclosing an annular space, which communicates with the inlet side of the pressure reducing valve, located between a groove base of the annular groove and the sealing-lip-shaped molded-on formation.  
Shi teaches a seal assembly for use in movable components and teaches that it is known in the art to modify a seal assembly to include a seal (124) in a annular groove (in groove between 122 and 126 in Fig. 29) that includes an annular space (130, cavity adjacent lead line 126 in Fig. 29).  The annular space is located between a groove base top wall in Fig. 29 and molded on formation (at opposite end of 124 at bottom end of 152).  The annular space communicates with an inlet side (via passages 152) for the purpose of allowing airflow to maintain a contact between the seal (124) and the movable component (68) (see abstract and para [0071])).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the annular groove and seal of Matsui to have a configuration and  shape as taught by Shi, such as an annular space that communicates with the inlet side, such as taught by Shi, for the purpose of providing a strong seal, such as taught by Shi (see abstract).  
With regard to claim 3, Matsui (as modified by Shi) discloses at least one pressure equalization channel (152 in 126/122 of Shi), which connects the inlet side of the pressure reducing valve (left side in Fig. 29; compare with Fig. 5 for flow direction) to the annular space (130, cavity adjacent lead line 126 in Fig. 29), located in a region of the annular groove (see Shi at Fig. 29).  
With regard to claim 4, Matsui (as modified by Shi) discloses at least one depression (depressions formed by 152 in Fig. 29 of Shi) or indentation on a face edge of the sealing-lip-shaped molded-on formation (left side of 124 is formation with depressions) which faces the valve body (23), said at least one depression or indentation connects the annular space (space at 130) to an annular gap (annular gap is best shown in Matsui in Fig. 12b showing gap between groove flank and 23; also shown in Shi best in Fig. 5 where bottom of 126 leaves a gap with 68), which is arranged between the valve carrier (19 in Matsui) and the valve body (23) when the pressure reducing valve (F) is in the closed position, in a fluid-carrying manner.  
With regard to claim 5, Matsui (as modified by Shi) discloses that the face edge of the sealing-lip-shaped molded-on formation (bottom surface of 124 in Fig. 29 of Shi) which faces the valve body (23 (or 68 in Shi)) has a crown-shaped form and has the depressions which are spaced apart from one another (curved grooves extending to bottom of 124 form a “crown-shaped form” as broadly recited, and are spaced apart; see Fig, 29).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matsui in view of U.S. Pat. Pub. No. 2016/0357198 (hereinafter “Fangmeier”).
With regard to claim 6,  Matsui discloses all the claimed features with the exception of explicitly disclosing that a restoring element is a helical compression spring.
Matsui does disclose the use of a restoring force/element that is a spring (para [0020]).  
Fangmeier teaches a similar pressure relief valve and that it is known in the art to modify the valve to include a restoring element/force that is a helical compressions spring for the purpose of developing its restoring force in a “particularly good manner” (para [0013]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize a helical compression spring as taught by Fangmeier in place of the spring of Matsui, since the springs are known equivalents and the use of which would be known to one of ordinary skill in the art.
 
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219. The examiner can normally be reached Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA CAHILL/Primary Examiner, Art Unit 3753